Citation Nr: 0933880	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD) rated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO awarded service 
connection for PTSD, with adjustment disorder with mixed 
emotional features, at a 50 percent disability rating, 
effective from June 16, 2005.  The Board notes that the RO 
subsequently granted two periods of a temporary total 
disability rating from November 11, 2006 to March 1, 2006 and 
from June 18, 2007 to August 1, 2007.

The record reflects that the Veteran attended a decision 
review hearing before a decision review officer in Detroit, 
Michigan, in April 2007.  The hearing transcript is of 
record.

According to VA General Counsel, the question of entitlement 
to TDIU may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOPGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  Because 
the Board is basing its determination for TDIU solely on the 
Veteran's service-connected PTSD, the Board concludes that it 
has jurisdiction over the issue of the Veteran's entitlement 
to TDIU.  Accordingly, that issue has been added to the 
present appeal, as listed above.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is 
not required in cases where an informal claim for TDIU has 
been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal 
claim for TDIU has been submitted).  Additionally, the Board 
notes that there is no prejudice to the Veteran in this case 
because the Board is granting entitlement to TDIU benefits.


FINDINGS OF FACT

1.  The evidence of record, for the entire appeal period, 
shows that the Veteran suffers from an anxious and depressed 
mood, difficulty sleeping due to nightmares and flashbacks, 
difficulty in adapting to stressful situations, difficulty 
concentrating, irritability and anger issues, hypervigilance, 
near-continuous panic unless isolated from other people, 
intermittent suicidal and homicidal ideation, and an 
inability to establish and maintain effective relationships, 
but does not show that the symptomatology associated with the 
Veteran's service-connected PTSD more closely approximates 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions, grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation as 
to time or place; and memory loss for names of close 
relatives, own occupation, or own name.

2.  The competent evidence of record indicates the Veteran's 
PTSD renders him unable to secure or follow substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not 
greater, for the Veteran's service-connected PTSD have been 
met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the Board is granting entitlement to TDIU, the entire 
benefit sought on appeal, in essence, has been granted.  
Thus, no purpose would be served by undertaking an analysis 
of whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

For reasons discussed in more detail below, the Board finds 
that the competent evidence demonstrates that the Veteran's 
service- connected disability was severe enough from the 
initial claim to warrant a 70 percent disability rating for 
the entire appeal period.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 50 percent rating is assigned when there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The Board has carefully reviewed the medical and lay evidence 
of record and, as noted above, concludes that the Veteran's 
service-connected PTSD was characteristic of impairment 
warranting no more than a 70 percent disability rating for 
the entire appeal period.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD for the entire appeal 
period.  The evidence of record includes post-service private 
and VA treatment records and two C&P examinations dated 
October 2005 and July 2007.  The most recent C&P examination, 
dated July 2007, indicated that the Veteran's PTSD is 
characterized by an anxious and depressed mood; irritability 
and anger issues, including frequent outbursts; difficulty 
sleeping due to nightmares; difficulty in adapting to 
stressful situations, especially when other people are 
involved; intrusive thoughts, intermittent suicidal and 
homicidal ideation; and frequent panic attacks.  As will be 
discussed in more detail below, such symptoms warrant a 
disability rating of 70 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross 
impairment in thought processes or communication, delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or disorientation as to 
time or place.  The Board acknowledges that treatment records 
indicate that the Veteran does suffer from intermittent 
suicidal and homicidal ideation.  The Veteran states several 
times in the record that he does not intend to act on his 
thoughts of suicide and while the Veteran was involved in an 
incident in which he choked a young neighbor of Vietnamese 
descent, the Veteran has stated that he has no intention of 
carrying out his homicidal thoughts and generally avoids 
other people.  As such, there is no indication that the 
Veteran is in persistent danger of hurting himself or others.  
The Board notes, therefore, that as the Veteran does not more 
nearly approximate the criteria for the higher evaluation, an 
evaluation of 100 percent is unwarranted.  

At the July 2007 C&P examination the Veteran reported being 
hypervigilant, anxious, and depressed; unable to concentrate; 
unable to sleep without nightmares and flashbacks occurring.  
The Veteran was oriented to time and space with no thought 
impairment, good hygiene, normal speech patterns, and no 
delusions or hallucinations.  The Veteran does suffer from 
intermittent suicidal and homicidal ideation but does not 
indicate obsessive or ritualistic behavior.  Most notably, 
the Veteran suffers from daily panic attacks, especially in 
stressful situations when it is necessary to interact with 
other people.  The Veteran prefers to be isolated from 
society and to avoid others altogether because he is easily 
angered and suffers from frequent panic attacks when forced 
to deal with other people.  The Veteran has almost no 
socialization other than interactions with his wife.  
Additionally, a previous C&P examination dated October 2005 
reveals that the Veteran suffers from a flattened affect, 
hypervigilance, exaggerated startle response and recurrent, 
intrusive, and distressing thoughts and recollections.  
Various VA treatment records dating from October 2005 to 
March 2009 confirm the above symptoms noting that the Veteran 
is easily enraged while participating in social gatherings 
and often has confrontations with people in authority.  As 
such, it is noted, that the Veteran prefers social isolation.  

As for evidence of inability to establish and maintain 
effective relationships, a symptom which suggests a 70 
percent rating or higher, the Board notes, as stated above, 
that the Veteran reported being unable to maintain employment 
and unable to interact with other people.  The Veteran 
retired from being a forklift driver in 2001 and has not 
worked since.  His need to be isolated from other people and 
the interference of his intrusive thoughts regarding 
flashbacks of events in Vietnam render him unable to hold 
down employment.  The Veteran does attend military reunions 
and church and occasionally he plays golf.  He also has one 
friend, a fellow Vietnam Veteran that he sees, at most, only 
a few times a year.  As such, the Veteran appears to be 
incapable of establishing and maintaining social and working 
relationships.

Additionally, the Veteran has been assigned a large range of 
GAF scores from 34 to 80, by examiners at examinations dating 
from October 2005 to March 2009.  However, the Board notes 
that the majority of the GAF scores have ranged from 34 to 55 
which indicate that the Veteran has moderate to severe 
impairment.  Discharge summaries from temporary periods of 
hospitalization dated February 2006, July 2007 and March 2009 
reveal GAF scores of 35, 34, and 45 respectively all of which 
reflect at least some serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job) and the scores of 34 
and 35 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  The October 2005 
C& P examination as well as the February 2007 and May 2008 
private psychological examinations reveal GAF scores of 55 
and 52 respectively both of which indicate that the Veteran 
suffers from more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
The July 2007 C&P examiner assigned a GAF score of 50 which 
again indicates some serious symptoms.  The Board 
acknowledges that VA psychological notes dated May 2006 and 
January 2007 assign much higher GAF scores of 75 and 80 
respectively.  However the Board finds that the majority of 
the examinations reveal that the Veteran suffers from some 
serious symptoms, therefore the GAF scores indicating more 
severe symptoms are more consistent with the medical evidence 
of record.  Accordingly, such characterization more closely 
approximates the schedular criteria associated with a 70 
percent evaluation for the Veteran's PTSD.

In sum, the evidence of record demonstrates that the Veteran 
is unable to maintain effective relationships and has panic 
attacks and violent outbursts when having to interact with 
other people.  The Board notes that the Veteran has been 
married for more than 20 years to his current wife.  However, 
she states at the April 2007 DRO hearing that she has to walk 
on eggshells around him because he is easily irritated and 
has frequent anger outbursts.  He has two daughters from a 
previous marriage.  He maintains a relationship with one of 
them, but not with the other.  He has tried to establish a 
relationship with some of this grandchildren, however, one 
grandchild is autistic and he cannot deal with the child's 
repetitive actions, so he has not established a relationship 
with that child.  Additionally, the Board notes that the 
Veteran has difficulty adapting to certain social situations 
and changes in society, in particular that the Veteran often 
becomes enraged when he sees a Vietnamese family that lives 
in his neighborhood.  

The record demonstrates that while the Veteran is able to 
function independently for the most part, that is, he does 
not neglect his personal appearance or hygiene.  The Board 
does note that the Veteran suffers from intermittent suicidal 
and homicidal ideation, but the Veteran states he would never 
act on those thoughts the evidence of record does not 
indicate that the Veteran suffers from obsessional rituals, 
hallucinations, delusions or cognitive impairment.  He does, 
however, exhibit a depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, hypervigilance, and concentration 
issues.  Based on the foregoing, the Board finds that the 
Veteran's PTSD more closely approximates the criteria for a 
70 percent rating for the entire appeal period and 
entitlement to an increased rating on a schedular basis is 
therefore warranted.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a 70 percent disability rating for 
the entire appeal period.  Therefore, a staged rating is not 
in order and as the Board finds that the 70 percent rating is 
appropriate for the entire appeal period.

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for PTSD for the entire appeal period, 
but, as discussed above, a preponderance of the evidence is 
against a higher evaluation than is assigned herein.  
Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II.  TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, which, as 
determined above, is evaluated as 70 percent disabling.  The 
assigned 70 percent rating for PTSD meets the criteria for 
schedular consideration of TDIU.  Id.  Thus, the Veteran is 
eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the Veteran's 
service-connected PTSD renders him unable to secure and 
follow a substantially gainful occupation.

The symptomatology associated with the Veteran's PTSD for the 
entire appeal period has been described in some detail above 
in connection with the first issue on appeal.  The Board will 
not belabor the point that the Veteran evidences difficulty 
adapting to a work-like setting, as such has already been 
detailed in the discussion of the increased rating claim 
above.  Of particular significance, however, is the statement 
by the October 2005 C&P examiner that the Veteran is deemed 
unemployable in that he is retired from his factory job and 
unlikely to obtain further employment.  Also pertinent is the 
July 2007 C&P examination report, which notes the Veteran's 
has deficiencies in work, family relations, judgment and 
thinking.  The examiner further states that employment is 
unlikely due to the Veteran's need to be isolated from people 
and his frequently intrusive thoughts.  Finally, the Board 
notes the Veteran's spouse's testimony at the April 2007 DRO 
hearing, stating that the Veteran has difficulty leaving the 
house at all and only attends military reunions.  Such 
evidence is consistent with the Veteran's low GAF scores 
during this appeal which reflect serious impairment in 
occupational functioning. 

In short, the competent evidence of record indicates that the 
Veteran's service-connected PTSD is productive of serious 
symptomatology which can be said to preclude employability.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a) (2008).  The 
benefit sought on appeal is accordingly granted.


ORDER

Entitlement to an increased initial evaluation of 70 percent, 
but not greater, for service-connected PTSD, for the entire 
appeal period, is granted.

TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


